Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
During a search of petitioner’s cell, a correction officer found a razor blade that had been melted into the end of a plastic silverware handle hidden under the mattress of petitioner’s bed. As a result, he was charged in a misbehavior report with possessing a weapon and possessing an altered item. Following a tier III disciplinary hearing, he was found guilty of the charges. The determination was later affirmed on administrative appeal, resulting in this CPLR article 78 proceeding.
We confirm. Substantial evidence — consisting of the misbehavior report, related documentation and the testimony of the correction officer who recovered the weapon — supports the determination of guilt (see Matter of Parra v Fischer, 76 AD3d 724, 725 [2010], lv denied 15 NY3d 714 [2010]; Matter of Vines v Goord, 19 AD3d 951, 952 [2005]). A reasonable inference of possession arises from the fact that the weapon was found in an area within petitioner’s control (see Matter of Sweet v Poole, 48 AD3d 867, 868 [2008]; Matter of Ameen v Selsky, 25 AD3d 1059 [2006]), and petitioner’s claim that it was planted by someone else presented a credibility issue for the Hearing Officer to resolve (see Matter of Wilson v Goord, 47 AD3d 1102, 1103 [2008]; Matter of Ubaldo v Leclaire, 46 AD3d 975 [2007]). Therefore, we find no reason to disturb the determination at issue.
Mercure, J.E, Peters, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.